Citation Nr: 1143364	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, other than hypertension.

2.  Entitlement to service connection for amoebic and Giardia dysentery.

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to an initial compensable rating for right ear hearing loss.  

5.  Entitlement to an initial compensable rating for hypertension.  

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial rating in excess of 20 percent for gout.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, prior to December 2, 2009


9.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee with postoperative scars, from December 2, 2009.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

11.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee with postoperative scars, from December 2, 2009.

12.  Entitlement to an initial rating in excess of 10 percent for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, prior to December 2, 2009.

13.  Entitlement to a rating in excess of 20 percent for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, with scar, from December 2, 2009.

14.  Entitlement to a compensable rating for right ear hearing loss, after December 2, 2009.  

15.  Entitlement to an initial rating in excess of 10 percent for chronic bursitis of the left hip.

16.  Entitlement to an initial compensable rating for chronic bursitis of the right hip.

17.  Entitlement to an initial compensable rating for distal clavicle, inferior osteophyte formation.

18.  Entitlement to an initial compensable rating for guttate psoriasis.

19.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1975, and from April 1979 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a heart disability, other than hypertension; amoebic and Giardia dysentery; and for left ear hearing loss.  In pertinent part, the rating decision granted service connection for right ear hearing loss and assigned a noncompensable rating effective June 1, 2005; hypertension and assigned a noncompensable rating effective June 1, 2005; GERD with a 10 percent rating effective June 1, 2005;gout and assigned a noncompensable rating effective June 1, 2005; degenerative joint disease of the left knee and assigned a noncompensable rating effective June 1, 2005; degenerative joint disease of the right knee and assigned a noncompensable rating effective June 1, 2005; and spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, with a 10 percent rating assigned effective June 1, 2005.  

The Veteran perfected an appeal as to the denials of service connection and assigned ratings for the service-connected disabilities, as indicated above.

In an August 2007 rating decision, service connection was granted for chronic bursitis of the left hip, rated as 10 percent disabling; chronic bursitis of the right hip, rated as noncompensable; distal clavicle, inferior osteophyte formation, rated as noncompensable; guttate psoriasis, rated as noncompensable; and for bilateral plantar fasciitis, rated as noncompensable.  The Veteran has disagreed with the assigned ratings.  

In a March 2010 rating decision, the disability rating for the back disability was increased to 20 percent, and both knees were increased to 20 percent, all effective from December 2, 2009.  The disability rating for gout was increased to 20 percent, effective from June 1, 2005.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matters of higher ratings remain in appellate status.  Further action with regard to these issues is addressed in the REMAND portion of this decision.  

The issue of entitlement to a compensable rating for right ear hearing loss, from December 2, 2009 as well as issues numbered 15-19 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disability, other than hypertension, is not attributable to service nor was such disability manifest in the initial post-service year.  

2.  The Veteran does not have amoebic dysentery or Giardia dysentery which is attributable to service.  


3.  The Veteran does not have left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385 which is attributable to service.  

4.  As of December 2, 2009, the Veteran currently has Level I hearing in his service-connected right ear and Level I hearing in his nonservice-connected left ear.

5.  The Veteran's hypertension disability includes a history of readings of predominantly 100 or more and he has required continuous medication since service; however, his post-service blood pressure readings do not reflect diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

6.  The Veteran's GERD causes persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by sternum/scapular/arm pain, which are productive of considerable impairment of health, but the Veteran does not have vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

7.  The Veteran gout is not productive of symptom resulting in definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

8.  Prior to December 2, 2009, the Veteran's left knee disability was manifested by X-ray evidence of arthritis productive of painful motion, but not actual limitation of motion; the left knee disability also exhibited pain and tenderness associated with the residuals of a cartilage injury, but did not cause frequent episodes of locking or effusion into the joint nor did it cause recurrent subluxation or lateral instability.

9.  From December 2, 2009, the Veteran's left knee disability was productive of frequent episodes of locking into the joint as well as painful, noncompensable limitation of motion; the symptoms did not manifest severe recurrent subluxation or lateral instability.


10.  Prior to December 2, 2009, the Veteran's right knee disability was manifested by X-ray evidence of arthritis productive of painful motion, but not actual limitation of motion; the left knee disability also exhibited pain and tenderness associated with the residuals of a cartilage injury, but did not cause frequent episodes of locking or effusion into the joint nor did it cause recurrent subluxation or lateral instability.

11.  From December 2, 2009, the Veteran's right knee disability was productive of frequent episodes of locking into the joint as well as painful, noncompensable limitation of motion; the symptoms did not manifest severe recurrent subluxation or lateral instability.

12.  Prior to the December 2, 2009 examination, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; nor did he have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor did he have intervertebral disc syndrome or neurological impairment.

13.  As of the December 2, 2009 examination, the Veteran did not exhibit forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; nor did the Veteran have intervertebral disc syndrome or neurological impairment.

14.  The Veteran's low back disability includes a superficial scar on the posterior side of his trunk which measured 15 centimeters by .3 centimeters; it was not tender, painful, poorly nourished with repeated ulcerations, productive of limitation of motion, 144 square inches (929 sq. cm.) or greater, unstable, or otherwise productive of functional impairment.




CONCLUSIONS OF LAW

1.  A heart disability, other than hypertension, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Amoebic dysentery or Giardia dysentery was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Left ear hearing loss was not incurred in or aggravated by active service and left ear sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

4.  As of December 2, 2009, the criteria for a compensable evaluation for right ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2011).

5.  The criteria for 10 percent rating, but no greater, for hypertension have been met.  38 U.S.C.A. § 1155; (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).

6.  The criteria for a 30 percent disability rating for GERD, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

7.  The criteria for an initial rating in excess of 20 percent for gout have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2011).

8.  The criteria for an initial rating in excess of 10 percent for left knee arthritis, prior to December 2, 2009, are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2011).

9.  The criteria for a separate initial rating for symptomatic removal of semilunar cartilage of the left knee, prior to December 2, 2009, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5259 (2011).

10.  The criteria for a rating of 10 percent for left knee arthritis, from December 2, 2009, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2011).

11.  The criteria for a separate rating, in excess of 20 percent for dislocated semilunar cartilage of the left knee, from December 2, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5258 (2011).

12.  The criteria for an initial rating in excess of 10 percent for right knee arthritis, prior to December 2, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2011).

13. The criteria for a separate initial rating for symptomatic removal of semilunar cartilage of the right knee, prior to December 2, 2009, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5259 (2011).

14.  The criteria for a rating of 10 percent for right knee arthritis, from December 2, 2009, have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2011).

15.  The criteria for a separate rating, in excess of 20 percent for dislocated semilunar cartilage of the right knee, from December 2, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5258 (2011).

16.  The criteria for a rating in excess of 10 percent prior to December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, are not met.  38 U.S.C.A §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5241 (2011).

17.  The criteria for a rating in excess of 20 percent from December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, are not met.   38 U.S.C.A §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5241 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated April 2005, July 2005, March 2006, May 2008, and April 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, as to the service connection issues.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

With regard to the issues for higher ratings, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied as set forth above.  Nevertheless, in addition, November 2007 and May 2008 VCAA letter specifically pertinent to the "higher rating" issues were sent to the Veteran.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has stated that he has received probate medical treatment from:  Dr. Russell Williams of Stafford Primary Care Associated; Dr. Mark Scripps of Lake Ridge Foot and Ankle Center; and Dr. Vestinia Bridges of Greater Metropolitan Orthopedics.  VA has endeavored to contact these private physicians.  Dr. Williams submitted records, and the Veteran submitted records from Dr. Bridges.  Responses were not received directly from Dr. Bridges or Dr. Scripps, despite VA's inquiries.  The Board finds that it would be futile to send additional correspondence, since there has been no reply.  Thus, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Veteran has requested an updated examination for right ear hearing loss because that disability has worsened.  He did not make a similar request for his other service-connected disabilities, for which current examinations are of record.  The Board has remanded the case for an updated hearing loss examination, per below.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).




Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).


In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran contends that he had heart, dysentery, and left ear hearing loss disabilities which began during service.  The Veteran is competent to report chest pain, gastrointestinal distress, and decreased hearing ability.  However, their exact etiologies require a complex medical assessment based on medical expertise.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, VA medical examinations and opinions have been obtained and are discussed below.  

With regard to the medical history, a review of the service treatment records shows that on a January 1973 whispered hearing test yielded normal 15/15 findings.  In August 1973, the Veteran was treated for a severe left ear infection.  

In July 1974, the Veteran was treated for amoebic dysentery.  

In January 1975, the Veteran reported having chest pain, but his electrocardiogram (EKG or ECG) was normal.

In October 1975, it was noted that the Veteran had complained of persistent diarrhea occurring over long periods of time.  His stool was negative.  In November 1975, it was noted that the Veteran had had amoebic dysentery and Giardia dysentery over the past two years.  The Veteran had lost 50 pounds.  He was treated with Flugzyl.  On a January 1979 evaluation, the heart and the abdomen/viscera were normal.  On a January 1981 evaluation, the heart and the abdomen/viscera were normal.  

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
115
10
20
15
20

On an April 1982 evaluation, the heart and the abdomen/viscera were normal.  On audiological testing, it was noted that the Veteran had chronic ear infections.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
15
20
25
35

On August 1983 audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
15
10
15

September 1990 cardiovascular testing revealed marked sinus bradycardia and an abnormal EKG.  However, another EKG was normal in November 1990.  On audiological testing in November 1990, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
10
5
15
10
20

On a December 1990 evaluation, the heart and the abdomen/viscera were normal.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
5
15
10
20

On a  March 1995 evaluation, the heart and the abdomen/viscera were normal.  

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
20
25
25
35

August 1999 cardiovascular testing revealed marked sinus bradycardia and an abnormal EKG.  An October 1999 Thallium stress test was abnormal.  In November 1999, the Veteran was evaluated to determine if he had coronary artery disease.  He underwent a cardiac catherization.  It was ultimately determined that he did not.  He had atypical chest pain.  On a September 2000 evaluation, the Veteran reported having chest pain as well as frequent indigestion.  Physical examination of the heart and the abdomen/viscera was normal.  

On audiological testing, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
10
15
20
15
15

On audiological testing in February 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
10
20
5
25

In July 2004, it was noted that the Veteran had mild sensorineural hearing loss.

In October 2004, it was noted that the Veteran had atypical chest pain.  

On audiological testing in January 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
5
20
20
30

A February 2005 EKG yielded normal findings.  

In March 2005, the Veteran made complaints of chest pain and reported stomach problems, but no loss of weight.  Physical examination of the heart and abdomen/viscera were normal.  He had ceremun in his ear.  

Post-service, in September 2005, the Veteran was afforded a VA examination.  The Veteran reported that he had a 30 year history of chest pain and had previously undergone cardiac testing.  Diagnostic tests were performed including an EKG which revealed sinus bradycardia and no significant findings.  The examiner concluded that there was no current diagnosis.  A stress test also revealed no pathology to render a diagnosis.  

With regard to amoebic and Giardia dysentery, the Veteran reported that he had severe episodes in the 1970's.  An upper gastrointestinal series was negative.  The examiner concluded that there was no current diagnosis.

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner stated that the Veteran did not have any significant hearing loss.  

In December 2009, the Veteran was afforded a VA examinations (QTC examinations).  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
10
25
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The puretone threshold average in the left ear was 24.  

The December 2009 general medical examination included cardiovascular findings of normal rate and rhythm, no heaves or thrills, and no murmurs of gallops.  The chest x-ray was within normal limits.  It showed the heart and mediastinum to be unremarkable.  The EKG showed sinus bradycardia.  The examiner clarified that this finding was not significant; the Veteran's heart rate was just below 60 beats per minute, so it was classified as bradycardia.  It was not an abnormal finding.  


Heart Disability (other than Hypertension) and
Amoebic and Giardia Dysentery

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

In this case, the Veteran does not have any current heart disability (other than hypertension) or amoebic or Giardia dysentery.  The September 2005 VA examiner stated that there was no current pathology.  The December 2009 also continued to show no current pathology.  With regard to amoebic or Giardia dysentery, the Veteran essentially asserts that these diagnoses developed into GERD.  While the Veteran currently has GERD, he does not have amoebic or Giardia dysentery.  He is in fact service-connected for the GERD (as evaluated below); nevertheless, separate ratings for amoebic or Giardia dysentery require separate diagnoses and findings.  The Veteran does not have those.  

The Board attaches significant probative value to the VA examiners' opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  These medical clinical findings and opinions are the most probative of record.  

Thus, the most probative competent evidence establishes that there is no present disability with regard to a heart disability (other than hypertension) or dysentery.  The Veteran is competent to report that he has chest pain and gastrointestinal distress such as abdominal pain, but his opinion regarding the underlying pathology is not as probative as the VA examiners' findings/opinions that there is no underlying pathology or diagnosis for his complaints.  The VA medical professionals have tested the Veteran and determined that he does not have a cardiac condition.  The gastrointestinal distress was not due to current dysentery, but was rather attributed to GERD, a separate disability for which service connection is in effect.  Absent a current diagnosis, service connection is not warranted for heart disability, other than hypertension, or amoebic and Giardia dysentery.  Accordingly, service connection is denied.  

Left Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  The Court has also stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

A review of the records shows no inservice hearing loss.  However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere do VA regulations provide that a claimant must establish service connection through medical records alone).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley (Section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.)

Thus, the lack of a demonstration of hearing loss disability during service may be overcome by post-service findings.  However, hearing loss was not manifest during the one year presumptive period after service, and hearing loss within the definition of 38 C.F.R. § 3.385 has not been demonstrated at any time.  On the post-service VA examination, the specific criteria of 38 C.F.R. § 3.385 are not met.  

The Veteran has never had, during service, or at the current time, hearing loss disability as contemplated by 38 C.F.R. § 3.385.  Therefore, the Veteran does not have hearing loss disability as contemplated by 38 C.F.R. § 3.385 which is attributable to service or present within one year of separation from service.  Accordingly, service connection is denied.  

Conclusion for Service Connection

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  In this case, there are no current diagnoses within VA law and regulations pertaining to the claimed service connection disabilities.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; Shedden (holding that service connection requires a showing of current disability).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's service connection claims, and they must be denied.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Per below, some of the disabilities require stated ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Ear Hearing Loss

Service connection for right ear hearing loss has been established effective June 1, 2005.  A noncompensable rating was assigned.  

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the pertinent tables were provided to the veteran in the statement of the case.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 C.F.R. § 4.85(f).  In this regard, compensation is payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the appellant's own willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability, and there is hearing impairment in the other ear as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3)).  Essentially, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning the proper rating.  In this case, the service-connected right ear is not 10 percent or more disabling, and thus, the nonservice-connected left ear is assigned a Roman numeral designation of Level I.  

The Veteran maintains that he has difficulty hearing.  The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, he is not competent to provide an opinion regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert.  

There are two pertinent VA examination regarding post-service level of disability.  

In September 2005, the Veteran was afforded a VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
10
15
LEFT

15
15
15
15

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The puretone threshold average in the right ear was 13.75.  The puretone threshold average in the left ear was 15.  The examiner stated that the Veteran did not have any significant hearing loss.

In December 2009, the Veteran was afforded a VA audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
20
20
30
LEFT

10
25
30
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The puretone threshold average in the right ear was 20.  The puretone threshold average in the left ear was 24.  The examiner stated that the Veteran had mild sensorineural hearing loss in the right ear.

Under the rating criteria, the examination results constitute Level I hearing on the left and Level I hearing on the right.  When combined, the result is a non-compensable or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The audiological examination reflects that the examiner (audiologist) provides an adequate description of the functional effects of the Veteran's hearing loss.  The VA examiner recognized that the Veteran has difficulty separating sounds and with background noise at work and in his daily environment.  However, his level of disability is not compensable under the rating code.  

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examination yielded results warranting a non-compensable rating throughout the appeal period.  The Veteran has not provided the Board with any competent evidence that the VA audiometric testing was inaccurate nor has he presented evidence from an alternative form of audiological testing which he believes is more representative of his degree of impairment and which shows indications of hearing loss substantially greater that that shown on VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA hearing test is simply a basis to evaluate the nature and extent of the Veteran's hearing loss in an objective manner.  The testing does not suggest that the Veteran does not have some problems with his hearing, simply that the current hearing loss does not provide a basis to grant compensation at this level of disability.  The Board has reviewed the treatment records and VA examinations, but finds no basis to award the Veteran a higher evaluation.  The Board finds that the objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  The Board finds that the VA audiological evaluations were properly conducted and valid.  As was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, a higher rating is not warranted for right ear hearing loss through December 2, 2009.

Hypertension

The grant of service connection for hypertension was based on a clinical finding on the Veteran's discharge examination.  The Veteran was afforded a VA (QTC) examination which yielded blood pressure readings of 110/70 on sitting, standing, and supine positions.  

In November 2005, the Veteran was seen by a private provider, Dr. R.W., who recorded a blood pressure reading of 136/90 and his high blood pressure was noted to be controlled.  In April 2006, the Veteran's blood pressure reading was 126/80 and his high blood pressure was noted to be controlled.  In March and July 2007, his blood pressure readings of 134/88 and 129/85.  It was noted that the high blood pressure condition was controlled.  

In December 2009, the Veteran was afforded another VA (QTC) examination.  At that time, the Veteran reported symptoms of elevated blood pressure.  Currently, he was taking Prinvill, which had been his medication for 11 years and the response had been good with no side effects.  The Veteran reported that he had no functional impairment from the hypertension.  On examination, there blood pressure readings were taken which were 140/92, 142/92, and 140/92.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; a 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure of predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure of predominantly 130 or more.  

In this case, the Veteran's blood pressure readings did not reflect diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more.  However, the Veteran has been taking hypertension medication since service.  In considering whether the Veteran has a history of diastolic pressure of predominantly 100 or more, the Board has reviewed the service treatment records as the Veteran filed his claim right after he was separated from service and those records are, dated prior to the administration of medication.  Those records reflect readings with more than half which were between 100-106.  Thus, the Veteran has a history of blood pressure readings of predominantly 100 or more and he has required continuous medication since service.  Accordingly, a 10 percent rating is warranted.  

A 20 percent evaluation is not warranted because the post-service findings do not reflect diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

GERD

In September 2005, the Veteran was afforded a VA (QTC) examination.  It was noted that the Veteran weighed 210 pounds.   At that time, it was noted that the Veteran had experienced GERD for the past 15 years.  It did not affect his general body health or weight.  He had to control his diet as it was triggered by certain foods.  He had been complaining of heartburn, pain behind the breastbone, reflux, regurgitation of stomach content, difficulty swallowing, pain above the stomach, and arm pain.  The conditions were described as being constant.  He also reported that he had more severe flare-ups.  He was started on Aciphex 20 milligrams to control the symptoms.  Before the medication, he stated that he had weekly symptoms which lasted 3-5 hours.  With medication, there was much less recurrence.  Abdominal examination was normal.  The examiner indicated that a September 2005 upper gastrointestinal series was negative.  The examiner indicated that there was no current diagnosis of GERD as there was no pathology at that time.

In 2005-2007, the Veteran was seen by a private provider, Dr. R.W., who noted that the Veteran weighed between 210 pounds and 228 pounds.  Thus, his weight remained consistent or there was a weight gain.

In October 2007, the Veteran was evaluated by Dr. P.W.K. who noted that the Veteran's abdomen as soft and nontender.  

In December 2009, the Veteran was afforded another VA (QTC) examination.  At that time, the Veteran reported that he had experienced chest pain, problems sleeping, and indigestion.  He indicated that the GERD did not affect his body weight.  He described having dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation of stomach contents, nausea, and vomiting.  He did not have hematemesis or passing of black, tarry stools.  The treatments were Nexium and Aciphex.  The symptoms occurred intermittently, as often as weekly, with each occurrence lasting 5 hours.  The number of attacks within the past year was 25.  The ability to perform daily functions during flare-ups was limited.  There was impaired sleeping, physical discomfort, strong chest pain, and shortness of breath.  The Veteran related that he had never been hospitalized nor had any surgery.  He did not experience any overall functional impairment from this condition.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins , no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  The veteran was not malnourished in his appearance and his weight was 225 pounds.  The uric acid testing was normal.  The diagnosis was GERD which was active.  The subjective factor was heartburn.  The Veteran used medication.  There was no significant anemia and no findings of malnutrition.  

The Veteran's GERD has been rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  

For purposes of evaluating disabilities pursuant to 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Further, in rating digestive system disorders, ratings under diagnostic Codes 7301 to 7329 inclusive will not be combined with each other.  GERD is rated by analogy to hiatal hernia under Diagnostic Code 7346.  

Under the rating code for a hiatal hernia (the analogous rating for GERD), a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board finds that the Veteran exhibited symptoms which more nearly approximate a 30 percent rating,  He credibly described his symptoms as being constant on both of his VA (QTC) examinations.  Although the 2005 examiner noted "no pathology," the Veteran reported having subjective complaints of heartburn, pain behind the breastbone, reflux, regurgitation of stomach content, difficulty swallowing, pain above the stomach, and arm pain.  The indicated diagnostic criteria are subjective in nature.  On the 2009 examination, the Veteran continued to report these complaints and also indicated that his functioning was limited during his attacks.  Thus, although it was noted at the end of the report that the Veteran did not experience any overall functional impairment from this condition, this notation is inconsistent with the prior report by the Veteran that the number of attacks within the past year was 25 and his ability to perform daily functions during flare-ups was limited as the attacks caused impaired sleeping, physical discomfort, strong chest pain, and shortness of breath.  Therefore, the Board finds that a 30 percent rating is warranted.  However, the criteria for a 60 percent rating are not met since he does not have vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted for the entire appeal period.

Gout

In September 2005, the Veteran was afforded a VA (QTC) examination.  At that time, it was noted that the Veteran was diagnosed with gout in the past 8-10 years.  He complained of having acute flare ups of pain and swelling at rest as well as having pain, swilling, and fatigue, on standing or walking.  His last flare-up had occurred in June 2005.  He indicated that he had pain in his first metatarsophalangeal joint.  The Veteran did not take any chronic medications, but took Indocin when he had flare-ups.  He had not had any type of foot surgery.  He complained of functional impairment in the form of difficulty standing and walking during gouty flare-ups.  Extremities examination was normal.  There was no edema of the right or left lower extremity.  There were callosities on the medial aspect of both metatarsophalangeal joints.  X-rays of the feet were normal.  The examiner indicated that it was as likely as not that the Veteran had gout, but he was not currently in an acute flare, so the examiner could not fully assess that condition.  

Private records dated 2006-2007 reflect treatment for the Veteran's feet, but not for gout.  

In December 2009, the Veteran was afforded another VA (QTC) examination.  At that time, the Veteran reported that he had pain in both great toes which occurred once time per month and lasted for one week.  The pain traveled from the heel to the ankle.  The Veteran indicated that the pain was crushing, squeezing, burning, aching, oppressing, sharp and cramping.  On a scale of 1-10 with 10 being worse, it was a 10.  The pain could be exacerbated by physical activities and came on spontaneously.  It was relieved by Colchicine and Percocet.  At the time of pain, the Veteran related that he could function with medication.  He also described having difficulty with walking and movement.  At rest, he also had pain, weakness, stiffness, swelling, and fatigue.  The bone condition had never been infected.  He related that walking was intolerable, presumably during a flare-up.  On examination, walking was normal.  The right foot exhibited painful motion, edema, and redness.  There was no disturbed circulation, weakness, atrophy of musculature, tenderness, heat or instability.  There was no active motion in the metatarsophalangeal joint of the right great toe.  The findings on the left foot were the same.  Palpation of the plantar surfaces of both feet revealed slight tenderness.  Alignment of the Achilles tendon was normal on weight bearing and non-weight bearing, bilaterally.  He had hallux valgus of both feet which was not related to the gout.  He did not have any limitation with standing or walking.  He required shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, foot supports, or build up of shoes.  The symptoms and pain were relieved by the shoe inserts.  The examiner noted that the gout was active.  The subjective factor was pain relived by medication.  There was scarring of the left great toe due to a bunionectomy.

The Veteran contends that he is entitled to a higher evaluation for his gout of the great toes.

The RO has evaluated the Veteran's gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs VA to rate gout under the criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5002 rheumatoid arthritis is assigned various rating based on whether the arthritis is an active process or manifested by chronic residuals.  For arthritis as an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  Id.  A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  Id.

For arthritis as chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  However, unlike ratings for the fingers, the rating code does not provide ratings based on limitation of motion of individual toes.  

In considering whether the higher 40 percent rating may be assigned, the Board finds that it may not.  Although the Veteran has monthly symptoms and uses shoe inserts, the evidence does not show symptom productive of definite impairment of health as objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Incapacitation was not shown and the Veteran indicated that he was able to function by taking medication during a flare-up.  

As such, a rating in excess of 20 percent for gout is not warranted.  

Knees

The Veteran's service treatment records reveal that the Veteran underwent bilateral arthroscopic knee surgery, apparently to repair damaged cartilage.  The RO's award of service connection for the knees in the March 2006 rating decision acknowledged the in-service arthroscopic surgery. 

In September 2005, the Veteran was afforded a VA (QTC) examination.  At that time, the Veteran reported that he had experienced knee pain for the past 10 years and had been told that he had degenerative joint disease.  The pain was below the knee cap and on the lateral aspects of the knee.  The knee pain was described as being constant.  However, there was no incapacitation.  The Veteran took Daypro.  There was no prosthetic implant.  There was also no functional impairment.  Physical examination revealed that they were normal bilaterally.  There were no scars of previous arthroscopic surgery.  Upon examination of the knees bilaterally, there was no recurrent subluxation, locking pain, effusion, or crepitus.  Range of motion was to 140 degrees on flexion and to zero degrees on extension.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination during flare-ups or repetitive use.  Drawer and McMurray tests were negative on the left and right sides.  X-rays revealed minimal bilateral degenerative changes.  The diagnosis was bilateral degenerative joint disease of the knees, confirmed by x-ray findings.  

From July 31, 2007 to September 2007, records of  Dr. V.B., indicated that the Veteran had been in the office to receive knee injections in his right knee for his degenerative arthritis.  In addition, in July 2007, it was noted that the Veteran had significant medial facet tenderness, medial joint line tenderness, and significant lateral joint line tenderness.  He had a negative McMurray's test.  He had functional range of motion in extension and flexion.  Lachman and posterior Drawer tests were also negative.  X-rays revealed tricompartmental arthritis, spurring of the tibial spines.  The right knee was slightly worse that the left.  The lateral femoral condyle was squared instead of curved.  There was an osteophyte on the lateral patella.  In addition, there was significant joint line tenderness on the right knee.  In October 2007, the Veteran was evaluated by Dr. P.W.K. who noted that he had crepitus with loss of motion and no synovitis.

In December 2009, the Veteran was afforded another VA (QTC) examination.  At that time, the Veteran reported having bilateral weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, tenderness, and pain.  He indicated that he did not experience fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported that he had a flare-up once per week which lasted two days.  On a scale of 1 to 10 with 10 being worse, his pain was a 7  .The flare-ups were alleviated by Daypro and Celebrex.  During a flare-up, the Veteran had functional impairment described as pain, difficulty walking, restricted movement, and limited flexibility.  He indicated that he could not extend either knee fully and had difficulty with standing and walking.  He also described having pain with prolonged standing and walking, causing pain in the hips, knees, and feet.  He reported that he had undergone a left knee arthroscopy in Bethesda, Maryland in 1998, but with no residual symptoms.  He had not had any incapacitation.  He also had hyaluronate injections.  The Veteran had not undergone a joint replacement.  His overall functional impairment was limitation in walking long distances or standing for more than 15 minutes.  

Physical examination revealed that the Veteran's posture was normal and he walked with a normal gait.  In regard to a tandem gait, his walk was normal.  Walking was steady.  Leg length revealed the left leg was one inch longer.  Examination of the feet did not show any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive devices for ambulation.  On the right, there was tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Examination of the right knee revealed locking and crepitus.  There was no genu recurvatum.  Examination of the left knee revealed locking pain and crepitus.  There was no genu recurvatum.  There was no ankylosis of either knee.  Range of motion testing was performed.  On the right, the Veteran was able to flex to 65 degrees, including with pain.  He was able to flex to 90 degrees when repetitively tested.  Extension was to 5 degrees, including with pain and on repetitive testing.  On the left, the Veteran was able to flex to 75 degrees, including with pain.  He was able to flex to 90 degrees when repetitively tested.  Extension was to 5 degrees, including with pain and on repetitive testing.  The examiner noted that the joint function was additionally limited by pain and following the repetitive use; pain was the major functional impact.  There was no additional limitation due to fatigue, weakness, lack of endurance or incoordination.  The medial and collateral ligaments stability test, and anterior and posterior ligaments stability test, and the medical and lateral meniscus stability tests were all within normal limits for both knees.  

There was scarring of the knees.  On the right knee, there were 3 scars, each was 1 centimeter in length; linear; and measuring 1 centimeter by .10 centimeter.  The scars were not painful on examination, there was no skin breakdown, they were superficial with no underlying tissue damage, there was no inflammation, there was no edema, there was no keloid, the scars were not disfiguring, the scars did not limit motion or function.  The three scars on the left side were the exact same regarding lack of symptoms, but measured 1 centimeter nu .20 centimeters.  

The RO has assigned an initial rating of 10 percent for degenerative joint disease of the left knee, prior to December 2, 2009, and a 20 percent rating for degenerative joint disease of the left knee with postoperative scars, from December 2, 2009.  The RO has also assigned an initial rating of 10 percent for degenerative joint disease of the right knee, prior to December 2, 2009, and a 20 percent rating for degenerative joint disease of the right knee with postoperative scars, from December 2, 2009.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability or under DC 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee. Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

In regard to the application of Diagnostic Code 5258-9 in this case, as discussed above, the medical evidence of record suggests that the Veteran has a history of arthroscopic surgery of the knees, apparently to repair cartilage injuries.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that for the period prior to December 2, 2009, the symptoms of joint pain, and intermittent tenderness and crepitus, are attributable, at least in part, to the documented in-service cartilage injury and resulting surgery.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259.

In this case, with regard to the both knees, prior to December 2, 2009, the evidence shows that the Veteran consistently reports pain of the knees, accompanied by X-ray evidence of arthritis, and there is a history of arthroscopic surgery involving cartilage.  As noted, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board recognizes that the 2005 examination did not show limitation of motion; however, the Board finds that the Veteran's report of having constant pain in the knees is credible in this case.  The RO assigned a 10 percent rating for each knee, prior to December 2, 2009, which is compatible with the pain demonstrated in view of the X-ray evidence of arthritis, in that pain on motion is considered noncompensable motion when associated with X-ray evidence of arthritis. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). (Holding that Diagnostic Code 5003 and § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.)  Indeed, the Board notes that it appears the rating decision described the 10 percent as being based on the pain pursuant to Diagnostic Code 5003 (arthritis findings).  A rating in excess of 10 percent for limitation of motion is not warranted, however, because the Veteran did not demonstrate any actual limitation of motion per Diagnostic Code 5260 or Diagnostic Code 5261.  

Although there is no evidence of recurrent subluxation or lateral instability of either knee for which a separate rating may be granted under Diagnostic Code 5257, the Board is cognizant that the Veteran did have arthroscopic knee surgery in service that apparently involved cartilage repair and/or removal.  

Therefore, for the reasons set forth above, the Board finds that a separate 10 percent rating under Diagnostic Code 5259 is warranted, as this appears to also be contributing to the symptoms of pain and intermittent tenderness and crepitus, which were present prior to December 2, 2009.  As there was no evidence of locking, pain, or effusion, however, prior to December 2, 2009, a separate rating in excess of 10 percent, as may be available under Diagnostic Code 5258 (20 percent rating) is not warranted.  

From December 2, 2009, the Veteran's limitation of motion increased somewhat: flexion of the left knee was 65 degrees with extension of 5 degrees; on the right side, flexion was 75 degrees with extension of 5 degrees.  The Veteran also complained of symptoms such as bilateral weakness, stiffness, swelling, heat, redness, giving way lack of endurance, locking, tenderness, and pain.  Objectively, there was locking pain, crepitus, and guarding.

From December 2, 2009, the RO has assigned each knee a 20 percent rating based on Diagnostic Code 5258, which is assigned for dislocated cartilage with frequent episode of locking, pain, and effusion.  This is the highest rating under that code.  Since this code does not solely contemplate limitation of motion, the Veteran may be assigned a separate rating on the basis.  As noted above, a 10 percent rating has been assigned for each knee based on pain and loss of motion.  Arthritis ratings also contemplate painful motion.  Based on the examination findings, while the Veteran's range of motion measurements reveal worsening limitation of motion, such measurements do not meet the criteria for compensable ratings based on his limitation of flexion or extension of either knee.  Even with consideration of the DeLuca factors, Mitchell, 38 C.F.R. § 4.59, and the cited General Counsel opinion, an increase of the separate rating of 10 percent in each knee for arthritis is not warranted.  Ratings in excess of the 10 percent ratings for arthritis cannot be assigned because even considering the factors discussed in DeLuca and Mitchell, the Veteran does not approach actually having or functionally having the equivalent of flexion limited to 45 degrees or extension limited to 15 degrees of either knee.  And there is no evidence of severe lateral instability or subluxation consistent with a 30 percent disability rating under Diagnostic Code 5257.  

Accordingly, as of December 2, 2009, in addition to the already assigned 20 percent ratings per knee under Diagnostic Code 5258, each knee is assigned separate 10 percent rating for noncompensable but painful limitation of motion with arthritis. 

In addition, the Board notes that the Veteran has knee scars.  The rating schedule for evaluating scars changed during the pendency of this appeal.  The old criteria, in effect prior to August 30, 2002, provided that a 10 percent rating is assigned for superficial scars which are poorly nourished with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Codes 7803 (2002).  Under the old criteria, a 10 percent rating is assigned for a superficial scar which is tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2002).  Scars may also be rated based on limitation of functioning of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002)..

Under the new criteria, effective August 30, 2002, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). A  deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2011).  A 10 percent rating is assigned for scars which are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  Since there was a change in regulation during the pendency of this appeal, the Board must consider each version of the regulation that is more favorable to the claim.   However, the effective date of a liberalizing regulation may be no later than the effective date of the regulation. In this case, neither version is more favorable to the Veteran. 

The Veteran's knee scars are not tender, painful, poorly nourished with repeated ulcerations, productive of limitation of motion, 144 square inches (929 sq. cm.) or greater, unstable, or otherwise productive of functional impairment.  Thus, a compensable rating is not warranted for any scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2002-2011).

With respect o the e entire appeal period, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Low Back

In September 2005, the Veteran was afforded a VA (QTC) examination.  Examination of the thoracolumbar spine showed no radiation of pain on movement.  There was paravertebral muscle spasm noted.  There was some tenderness.  Straight leg raising on the right and left was negative.  The examiner delineated normal range of motion as being zero to 90 degrees on flexion, zero to 30 degrees on extension, zero to 30 degrees on lateral motion, and zero to 30 degrees on rotation.  The Veteran was able to flex to 65 degrees, extend to 30 degrees, right and left lateral bend to 30 degrees, and right and left lateral rotate to 30 degrees.  After repetitive use or during flare-ups, the range of motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  Without resorting to mere speculation, the examiner could not express the degrees.  It was noted that there was no intervertebral disc syndrome.  There was no bowel, bladder, or erectile dysfunction.  Neurological examination was normal.  The diagnosis was postsurgical changes, minimal L4-5 spondylolisthesis.

An August 2007 bone mineral density study revealed osteopenia of the lumbar spine.  In October 2007, the Veteran was evaluated by Dr. P.W.K. who noted that the Veteran had a well-healed nontender surgical scar and Schober of one centimeter.  An October 2007 x-ray revealed multilevel internal fixation and bone fusion from L4 through the second sacral segment with minimal retrolisthesis.  The bone graft appeared solid.  X-rays of the sacral segment revealed mild changes of sacroiliitis which were most likely degenerative at S1.

In December 2009, the Veteran was afforded another VA (QTC) examination.  At that time, the Veteran reported that he had limitation of walking due to his spine and knees.  He stated that on average, he could walk 2 miles.  He indicated that it took him 40 minutes to accomplish the walk.  He reported that he had not experienced any falls.  He had stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He stated that he had weakness.  There were no bowel, bladder, or erectile problems.  He related that his pain was located on the lower back and hips.  It occurred four times per month and lasted for two days.  The pain traveled to his hips and thighs.  The pain level was moderate.  The pain could be exacerbated by physical activity or sleeping on his back.  The pain came on spontaneously.  It was relieved by rest and Celebrex and Percocet.  At the time of pain, he could function with medication. During the flare-ups, he experienced functional impairment which was described as pain, weakness, endurance, flexibility, and limitation of motion on bending over as well as hip pain.  The treatment was Methotrexate, Celebrex, Percocet, and Elavil at night for sleep.  The Veteran had undergone a spinal fusion in 2000 which resulted in limited flexibility of the back.  However, in the past 12 months, there had not been any incapacitation.  The bone condition was not currently infected and had not been infected since 2000.  The overall functional impairment was limitations on walking and standing for prolonged periods.  

Examination revealed evidence of radiating pain on movement to the hips and thighs.  Muscle spasm was present and was described as bilateral paraspinous muscle spasms.  The muscle spasms did not produce an abnormal gait.  There was tenderness over the lumbar spine and paraspinous muscles.  Spinal contour was preserved, although there was guarding.  Guarding did not produce an abnormal gait.  There was no weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right and left.  Lasegue's was negative.  There was no atrophy present in the limbs.  There was no ankylosis.  Range of motion revealed flexion to 45 degrees, including when there was pain, and after repetitive motion.  Extension was to 30 degrees, there was no pain and was the same after repetitive motion.  Left and right lateral flexion were both to 30 degrees, there was no pain and was the same after repetitive motion.  Right and left rotation were to 20 degrees, including when there was pain, and after repetitive motion.  The examiner noted that the joint function of the spine was additionally limited by the following after repetitive use: pain and pain had the major functional impact.  It was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  Neurological examination revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality(ies) used to test sensory function was pin prick and a feather.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+  The lower extremities showed no signed of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There was no sign of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  X-rays showed bilateral posterior and lateral surgical stabilization extending from L3-S1 with grade II spondylolisthesiasis of L4 in relation to L5.  The diagnosis was spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities.  

The Board notes that the Veteran also had a superficial scar on the posterior side of his trunk which measured 15 centimeters by .3 centimeters and was linear in appearance.  It was not painful nor was there skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion.  

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011).

The Veteran was assigned an initial rating for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, from June 1, 2005 to December 2, 2009.  As of that date, the disability rating was increased to 20 percent.  The increased was based primarily on the forward flexion findings of the December 2009 VA (QTC) examination.  

Prior to the December 2009 examination, the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  The Board recognizes that additional motion loss during a flare-up was noted, but the examiner could not state the degree and on examination, the Veteran demonstrated greater motion than described for a 20 percent rating.  In addition, the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran also did not have intervertebral disc syndrome; as such, a rating based on that criteria is not for application.  There were no associated objective neurologic abnormalities, such as bowel, bladder or erectile impairment, which could be separately rated.  Thus, prior to December 2, 2009, a rating in excess of 10 percent was not warranted.  

As of the December 2, 2009 examination, the Veteran met the criteria for a 20 percent rating based on his impaired forward flexion.  However, the criteria for a higher rating were not met as the Veteran did not exhibit forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  There were no associated objective neurologic abnormalities, such as bowel, bladder or erectile impairment, which could be separately rated.  Radiation of pain to the lower extremities was noted, but neurological examination and sensory examination were normal.  No sciatic nerve impairment was delineated.  The Veteran also did not have intervertebral disc syndrome; as such, a rating based on that criteria is not for application.  Thus a higher rating was not warranted as of December 2, 2009.  

In addition, the Board notes that the Veteran's scar was not tender, painful, poorly nourished with repeated ulcerations, productive of limitation of motion, 144 square inches (929 sq. cm.) or greater, unstable, or otherwise productive of functional impairment.  Thus, a compensable rating is not warranted for the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2002-2011).

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence supports a higher rating of 10 percent for hypertension; a 30 percent rating for GERD; a separate 10 percent rating based on painful flexion due to degenerative joint disease of the left knee, from December 2, 2009; a separate 10 percent rating based on painful extension due to degenerative joint disease of the left knee, from December 2, 2009; a separate 10 percent rating based on painful flexion due to degenerative joint disease of the right knee, from December 2, 2009; and a separate 10 percent rating based on painful extension due to degenerative joint disease of the right knee, from December 2, 2009.  

The preponderance of the evidence is against a compensable rating for right ear hearing loss through December 2, 2009; a rating in excess of 20 percent for gout; an initial rating in excess of 10 percent for degenerative joint disease of the left knee, prior to December 2, 2009; a rating in excess of 20 percent for degenerative joint disease of the left knee, from December 2, 2009; an initial rating in excess of 10 percent for degenerative joint disease of the right knee, prior to December 2, 2009; a rating in excess of 20 percent for degenerative joint disease of the right knee, from December 2, 2009; for a rating in excess of 10 percent prior to December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities; and for a rating in excess of 20 percent from December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities.

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's stated disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for a heart disability, other than hypertension, is denied.  

Service connection for amoebic dysentery or Giardia dysentery is denied..  

Service connection for left ear hearing loss is denied.  

As of December 2, 2009, an initial compensable rating for right ear hearing loss is denied.  

A 10 percent rating for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 30 percent rating for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for gout is denied.

An initial rating in excess of 10 percent for left knee arthritis, prior to December 2, 2009, is denied.

A separate 10 percent rating for the residuals of left knee cartilage injury, prior to December 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for a left knee disability, from December 2, 2009, based on dislocated semilunar cartilage symptoms, is denied.  

A separate 10 percent rating based on left knee arthritis, from December 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for right knee arthritis, prior to December 2, 2009, is denied.  

A separate 10 percent rating for the residuals of right knee cartilage injury, prior to December 2, 2009,is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for degenerative joint disease of the right knee, from December 2, 2009, based on dislocated semilunar cartilage symptoms, is denied.  

A separate 10 percent rating based on right knee arthritis, from December 2, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.


A rating in excess of 10 percent prior to December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, is denied.

A rating in excess of 20 percent from December 2, 2009 for spondylolisthesis of L4-5, status post laminectomy and fusion with radiation of pain to the bilateral lower extremities, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Right Ear Hearing Loss

In the informal hearing presentation, the Veteran asserts that his right ear hearing loss has worsened.  As such, he should be afforded a new examination to determine if a compensable rating is warranted after December 2, 2009.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Remaining Issues, Numbered 15-19

As noted in the introductory portion of this decision, the Veteran has disagreed with the issues of entitlement to an initial rating in excess of 10 percent for chronic bursitis of the left hip; entitlement to an initial compensable rating for chronic bursitis of the right hip; entitlement to an initial compensable rating for distal clavicle, inferior osteophyte formation; entitlement to an initial compensable rating for guttate psoriasis; and entitlement to an initial compensable rating for bilateral plantar fasciitis.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

2.  The AMC should then readjudicate the claim of entitlement to a compensable rating for right ear hearing loss after December 2, 2009, in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

3.  The Veteran should be sent a statement of the case as to the issues of entitlement to an initial rating in excess of 10 percent for chronic bursitis of the left hip; entitlement to an initial compensable rating for chronic bursitis of the right hip; entitlement to an initial compensable rating for distal clavicle, inferior osteophyte formation; entitlement to an initial compensable rating for guttate psoriasis; and entitlement to an initial compensable rating for bilateral plantar fasciitis; in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


